DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 5, 7, 8, 13-14 and 19 are objected to because of the following informalities:
In claim 3 line 2, the occurrence of “terminals” should be amended to ----“the terminals”---
In claim 5 line 3, the occurrence of “SNR” should be amended to ----“signal to noise ratio (SNR)”---
In claim 7 lines 2-3, the occurrence of “SNR” should be amended to ----“signal to noise ratio (SNR)”---
In claim 8 line 2, the occurrence of “a confidence metric” should be amended to ----“the confidence metric”---
In claim 13 line 6, the occurrence of “terminals” should be amended to ----“the terminals”---
In claim 14 line 2, the occurrence of “terminals” should be amended to ----“the terminals”---
In claim 19 line 5, the occurrence of “a sub-beam” should be amended to ----“the sub-beam”---
In claim 19 line 6, the occurrence of “SNR” should be amended to ----“signal to noise ratio (SNR)”---
In claim 19 line 7, the occurrence of “gateway,” should be amended to ----“ gateway;”---
In claim 19 line 10, the occurrence of “a gateway” should be amended to ----“the gateway”---
In claim 19 line 10, the occurrence of “the terminal transmit” should be amended to ----“ the terminal transmit power calculated from the TP values of the sub-beam”---
Appropriate correction is required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 13-18 and 19-20 that recite(s) “a power control calculator module … divide …, a power control broadcast module … send …, the power control calculator module … configured to… adapt …, a Signal to Noise Ratio (SNR) measurement module … measure …, the power control calculator module … configured to… alter …, an uplink power control module … receive …, the uplink power control module … configured to … lookup …, the uplink power control module … configured to … adjust …” is being treated in accordance with 112 (f) because the function of agent is 
	Claim limitation “a power control calculator module …, a power control broadcast module …, the power control calculator module …, a Signal to Noise Ratio (SNR) measurement module …, the power control calculator module …, an uplink power control module …, the uplink power control module, the uplink power control module … ” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13-18 and 19-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 26 [0089] lines 1-4 of the specification discloses the present teachings may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a “processor” to carry out aspects of the present invention corresponds to “a power 
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. [hereinafter as Ames], US 2005/0118947 A1 in view of Anderson [hereinafter as Anderson], US 2008/0242339 A1 further in view of Liberg et al. [hereinafter as Liberg], US 2020/0359419 A1.
Regarding claim 1, Ames discloses wherein a method for managing a terminal's uplink power (Fig.1&12 [0008], method for managing an uplink power system at each terminal and Fig.5 [0043], beam coverage and associated power controls), the method comprising:
dividing, at a gateway, a beam coverage area into sub-beams and each of the sub-beams into one or more frequency bins (Fig.12 [0056], dividing at a gateway, a service area (i.e., beam coverage area) into multiple regions sub-beams using first frequency band and second frequency band (i.e., one or more frequency bins) via forward uplink signals);
associating a sub-beam of the sub-beams with terminals located within the sub-beam  (Fig.12 [0056], the gateway is assigning (i.e., associating) the first frequency band and the second frequency band to UE terminals within the service area regions/beams and Fig.8A-B&9 [0052], each beam of multi-beam satellite systems are divided into multiple sub-beams via forward uplink signals).
	However, Ames does not explicitly disclose wherein determining Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam; sending, from the gateway, the TP values of the sub-beam to the terminals via a forward link; and receiving, at the 
	In the same field of endeavor, Anderson teaches wherein determining Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam (Fig.1 [0019]-[0020], determining Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values comprising an identified Quality of Service Metric (QSM)/confidence metric such as packet error rate (PER) and transmit power Ptransmit level offset Po or signal to noise ratio (SNR) attenuation for each of the sub-beam to or from a user terminal 124a-c in a wireless communication system and Fig.4-5 equation 1 [0068]-[0072], a transmit power for multiple channels (i.e., one or more frequency bins of the sub-beam) when gateway is allocating traffic channel communications such as forward link traffic channels to user terminals 124 and Fig.2-3 [0093], range of values (i.e., confidence metric) in different beams for each of the one or more frequency bins/ channels of the sub-beam);                                                                         sending, from the gateway, the TP values of the sub-beam to the terminals via a forward link (Fig.5 steps 402-422 [0079]-[0080], the gateway is sending the transmit power Ptransmit the summation of equation 2 (i.e., TP values) to user terminals 124 based on determining Pbaseline, Pmargin, Pcorrection and Pfade relationship of SNR/power level offset in step 402, 404, 406 and 422 for maintaining forward link traffic channel quality of service estimates (QSM), bit error rate (BER) and packet error rate (PER) within specific requirements and Fig.1 [0055], the gateway is transmitting forward link traffic channel signals/ transmit power Ptransmit values to the user terminals 124 for each successive frame and Fig.6 steps 502-504 [0088]-[0089], the gateway is transmitting the power level of traffic channel signals/transmit power Ptransmit values to the user terminals 124 based on the calculation of equation 3 E/N forward link traffic channel SNR in decibels (dB)); and
receiving, at the gateway, a burst transmitted using a terminal transmit power calculated from the TP values of the sub-beam (Fig.6 [0090]-[0091], the gateway is receiving E/N burst transmitted using the terminal transmit power calculated from the equation 3 power level offset transmission power Ptransmit the sum/the TP values of the sub-beam      and Fig.1 [0097], bursty traffic between the gateway or base station and the user terminals and Fig.7 [0100], receiving a plurality of signal power measurements corresponds to plurality of beams and Fig.9 [0119], the gateway receives a periodic update of the SNR metric 1000 calculated from the transmission power Ptransmit the sum/the TP values of the sub-beam).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames to incorporate the teaching of Anderson in order to optimize the quality of service.         
	It would have been beneficial to use gateway 120a sets Pbaseline at 1 dB greater than the corresponding pilot channel transmit power. These two examples illustrate that, as data rates increase, so does the differential between pilot transmit power and traffic transmit power as taught by Anderson to have incorporated in the system of Ames to provide an efficient power control architecture. (Anderson, Fig.4-5 [0072], Fig.6 [0090]-[0091], Fig.1 [0097], Fig.7 [0100] and Fig.9 [0119])
(Fig.1-3 [0085], Transmission Power Control (TPC) commands or similar commands (i.e., Transmit Power TP values), within the TCP commands which could include more than one information/multiple information such as piece of information (i.e., one or more frequency bins of the sub-beam, subcarriers per dBm power in [0042]) --- so on within those TPC and Fig.1-3 [0081]-[0083], a technique for determining a transmission power PNPRACH for UEs 102 operating according to CE level 2, comprising a shift or adjusting factor/ confidence metric; the uplink link budget calculation for each of the one or more frequency narrow bands subcarrier in [0099] and Fig.4A-B [0047], calculating transmission power values including a wider range values (i.e., confidence metric) and P-max transmit power dBm for each of the one or more frequency narrow bands and Fig.8b & Fig.9b shows Transmission Power determining module/unit 850 and determining module/unit 960 for user equipment 102 and network node 106). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames and Anderson to incorporate the teaching of Liberg in order to improve overall wireless system performance and individual uplink channel budget. 	                                                                                                                          	It would have been beneficial to use a technique for determining a transmission NPRACH for UEs 102 operating according to CE level 2 and the network node 106 which can issue Transmission Power Control (TPC) commands or similar commands or information---non-exclusive examples include, preferred received power target, pathloss adjustments, and so on in Message 2 to further adjust the transmission power of Message 3 as taught by Liberg to have incorporated in the system of Ames and Anderson to provide an improvement for determining transmission power levels for certain random access transmissions in NB-IoT systems. (Liberg, Fig.1 [0005], Fig.4A-B [0047], Fig.1-3 [0081]-[0083] and Fig.1-3 [0085])

Regarding claim 13, Ames discloses wherein a system to manage a terminal uplink power (Fig.1&12 [0008], a system for managing an uplink power system at each terminal and Fig.5 [0043], beam coverage and associated power controls), the system comprising:
Terminals (Fig.1 [0032], terminals 130); and
a power control calculator module to divide a beam coverage area into sub-beams and each of the sub-beams' available frequency spectrum into one or more frequency bins (Fig.12 [0056], dividing at a gateway, a service area (i.e., beam coverage area) into multiple regions sub-beams using first frequency band and second frequency band (i.e., one or more frequency bins) via forward uplink signals),
to associate a sub-beam of the sub-beams with terminals located within the sub-beam (Fig.12 [0056], the gateway is assigning (i.e., associating) the first frequency band and the second frequency band to UE terminals within the service area regions/beams and Fig.8A-B&9 [0052], each beam of multi-beam satellite systems are divided into multiple sub-beams via forward uplink signals).    
 values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam; a power control broadcast module to send the TP values of the sub-beam to the terminals via a forward link; and
a gateway to receive a burst transmitted from one of the terminals using a terminal transmit power calculated from the TP values of the sub-beam. 
	In the same field of endeavor, Anderson teaches wherein to determine Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam (Fig.1 [0019]-[0020], determining Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values comprising an identified Quality of Service Metric (QSM)/confidence metric such as packet error rate (PER) and transmit power Ptransmit level offset Po or signal to noise ratio (SNR) attenuation for each of the sub-beam to or from a user terminal 124a-c in a wireless communication system and Fig.4-5 equation 1 [0068]-[0072], a transmit power for multiple channels (i.e., one or more frequency bins of the sub-beam) when gateway is allocating traffic channel communications such as forward link traffic channels to user terminals 124 and Fig.2-3 [0093], range of values (i.e., confidence metric) in different beams for each of the one or more frequency bins/ channels of the sub-beam);
a power control broadcast module to send the TP values of the sub-beam to the terminals via a forward link (Fig.5 steps 402-422 [0079]-[0080], the gateway is sending the transmit power Ptransmit the summation of equation 2 (i.e., TP values) to user terminals 124 based on determining Pbaseline, Pmargin, Pcorrection and Pfade relationship of SNR/power level offset in step 402, 404, 406 and 422 for maintaining forward link traffic channel quality of service estimates (QSM), bit error rate (BER) and packet error rate (PER) within specific requirements and Fig.1 [0055], the gateway is transmitting forward link traffic channel signals/ transmit power Ptransmit values to the user terminals 124 for each successive frame and Fig.6 steps 502-504 [0088]-[0089], the gateway is transmitting the power level of traffic channel signals/transmit power Ptransmit values to the user terminals 124 based on the calculation of equation 3 E/N forward link traffic channel SNR in decibels (dB)); and
a gateway to receive a burst transmitted from one of the terminals using a terminal transmit power calculated from the TP values of the sub-beam (Fig.6 [0090]-[0091], the gateway is receiving E/N burst transmitted using the terminal transmit power calculated from the equation 3 power level offset transmission power Ptransmit the sum/the TP values of the sub-beam and Fig.1 [0097], bursty traffic between the gateway or base station and the user terminals and Fig.7 [0100], receiving a plurality of signal power measurements corresponds to plurality of beams and Fig.9 [0119], gateway receives a periodic update of the SNR metric 1000 calculated from the transmission power Ptransmit the sum/the TP values of the sub-beam).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames to incorporate the teaching of Anderson in order to optimize the quality of service.          
	It would have been beneficial to use gateway 120a sets Pbaseline at 1 dB greater than the corresponding pilot channel transmit power. These two examples illustrate that, as data rates increase, so does the differential between pilot transmit power and traffic 
	Even though Ames and Anderson discloses wherein to determine Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam, in the same field of endeavor, Liberg teaches wherein to determine Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for each of the one or more frequency bins of the sub-beam (Fig.1-3 [0085], Transmission Power Control (TPC) commands or similar commands (i.e., Transmit Power TP values), within the TCP commands which could include more than one information/multiple information such as piece of information (i.e., one or more frequency bins of the sub-beam, subcarriers per dBm power in [0042]) --- so on within those TPC and Fig.1-3 [0081]-[0083], a technique for determining a transmission power PNPRACH for UEs 102 operating according to CE level 2, comprising a shift or adjusting factor/ confidence metric; the uplink link budget calculation for each of the one or more frequency narrow bands subcarrier in [0099] and Fig.4A-B [0047], calculating transmission power values including a wider range values (i.e., confidence metric) and P-max transmit power dBm for each of the one or more frequency narrow bands and Fig.8b & Fig.9b shows Transmission Power determining module/unit 850 and determining module/unit 960 for user equipment 102 and network node 106).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified NPRACH for UEs 102 operating according to CE level 2 and the network node 106 which can issue Transmission Power Control (TPC) commands or similar commands or information---non-exclusive examples include, preferred received power target, pathloss adjustments, and so on in Message 2 to further adjust the transmission power of Message 3 as taught by Liberg to have incorporated in the system of Ames and Anderson to provide an improvement for determining transmission power levels for certain random access transmissions in NB-IoT systems. (Liberg, Fig.1 [0005], Fig.4A-B [0047], Fig.1-3 [0081]-[0083] and Fig.1-3 [0085])

Regarding claim 19, Ames discloses wherein a terminal having uplink power managed by a gateway (Fig.1&12 [0008], a terminal having uplink power managed by a gateway), the terminal comprising:
an uplink power control module to receive, via a forward link, frequency bins comprising a frequency range (Fig.11-12 [0056]-[0057], processor or an uplink power control module of the terminal is receiving frequency bands comprising an available frequency bandwidth range using first frequency band and second frequency band (i.e., one or more frequency bins) via a forward link and Fig.5 [0042], frequency bands comprising a frequency range within service area or the satellite footprint and Fig.1 [0034], frequency bands comprising frequency range), a sub-beam associated with the terminal, and an average forward SNR value at the gateway (Fig.12 [0056], assigning (i.e., associating) the first frequency band and the second frequency band to UE terminals within the service area regions/beams and Fig.15 [0060], an average forward/uplink resulting signal to noise ratio (SNR) value at the gateway and Fig.8A-B&9 [0052], each beam of multi-beam satellite systems are divided into multiple sub-beams via forward uplink signals).
	However, Ames does not explicitly disclose wherein information comprising Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for a sub-beam, to adjust, based on the information, a terminal transmit power calculated from the TP values of the sub-beam; and a transmitter to transmit a burst via a return link to a gateway using the terminal transmit. 
	In the same field of endeavor, Anderson teaches wherein information comprising Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for a sub-beam (Fig.1 [0019]-[0020], information comprising Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values comprising an identified Quality of Service Metric (QSM)/confidence metric such as packet error rate (PER) and transmit power Ptransmit level offset Po or signal to noise ratio (SNR) attenuation for each of the sub-beam to or from a user terminal 124a-c in a wireless communication system and Fig.4-5 equation 1 [0068]-[0072], a transmit power for multiple channels (i.e., one or more frequency bins of the sub-beam) when gateway is allocating traffic channel communications such as forward link traffic channels to user terminals 124 and Fig.2-3 [0093], range of values (i.e., confidence metric) in different beams for each of the one or more frequency bins/ channels of the sub-beam),
to adjust, based on the information, a terminal transmit power calculated from the
(Fig.5 [0080], adjustment of a terminal transmit power levels calculated from the Ptransmit the sum power level offset/SNR (i.e., TP values) levels QSM, BER, PER of the sub-beam based on the information and Fig.6 steps 502-504 [0088]-[0089], a terminal transmit power calculated from the Ptransmit the sum power level offset/SNR (i.e., TP values) of the sub-beam based on the information via a forward link traffic channel transmissions and Fig.1 [0054]-[0055], adjusting of a terminal transmit power levels calculated from the Ptransmit the sum power level offset/SNR (i.e., TP values) levels via forward link for BER, PER of the sub-beam and Fig.1 [0097], adjust the transmit power calculated from the Ptransmit the sum values of the beam); and
a transmitter to transmit a burst via a return link to a gateway using the terminal transmit (Fig.6 [0090]-[0091], a transmitter of the terminal is transmitting E/N burst using the terminal transmit power calculated from the power level offset transmission power Ptransmit the sum/the TP values of the sub-beam via a return link to a gateway and Fig.1 [0097], bursty traffic between the user terminals and the gateway or base station and Fig.7 [0100], sending a plurality of signal power measurements corresponds to plurality of beams and Fig.9 [0119], transmits a periodic update of the SNR metric 1000 calculated from the transmission power Ptransmit the sum/the TP values of the sub-beam).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames to incorporate the teaching of Anderson in order to optimize the quality of service. 
	It would have been beneficial to use gateway 120a sets Pbaseline at 1 dB greater than the corresponding pilot channel transmit power. These two examples illustrate that, as data rates increase, so does the differential between pilot transmit power and traffic 
	Even though Ames and Anderson discloses wherein information comprising Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for a sub-beam, in the same field of endeavor, Liberg teaches wherein information comprising Transmit Power (TP) values comprising a confidence metric and a transmit power or attenuation for a sub-beam (Fig.1-3 [0085], receiving information comprising Transmit Power (TP) values when  the network node 106 is issuing Transmission Power Control (TPC) commands or similar commands (i.e., Transmit Power TP values), within the TCP commands which could include more than one information/multiple information such as piece of information (i.e., one or more frequency bins of the sub-beam, subcarriers per dBm power in [0042]) --- so on within those TPC and Fig.1-3 [0081]-[0083], a technique for determining a transmission power PNPRACH for UEs 102 operating according to CE level 2, comprising a shift or adjusting factor/confidence metric; the uplink link budget calculation for each of the one or more frequency narrow bands subcarrier in [0099] and Fig.4A-B [0047], calculating transmission power values including a wider range values (i.e., confidence metric) and P-max transmit power dBm for each of the one or more frequency narrow bands and Fig.8b & Fig.9b shows Transmission Power determining module/unit 850 and determining module/unit 960 for user equipment 102 and network node 106).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified NPRACH for UEs 102 operating according to CE level 2 and the network node 106 which can issue Transmission Power Control (TPC) commands or similar commands or information---non-exclusive examples include, preferred received power target, pathloss adjustments, and so on in Message 2 to further adjust the transmission power of Message 3 as taught by Liberg to have incorporated in the system of Ames and Anderson to provide an improvement for determining transmission power levels for certain random access transmissions in NB-IoT systems. (Liberg, Fig.1 [0005], Fig.4A-B [0047], Fig.1-3 [0081]-[0083] and Fig.1-3 [0085])



Claims 2, 3, 4, 6, 7, 9, 10, 11, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. [hereinafter as Ames], US 2005/0118947 A1 in view of Anderson [hereinafter as Anderson], US 2008/0242339 A1 in view of Liberg et al. [hereinafter as Liberg], US 2020/0359419 A1 further in view of Parr [hereinafter as Parr], US 2020/0119808 A1.
Regarding claim 2, Ames, Anderson and Liberg disclosed all the elements of claim 1 as stated above wherein Anderson further discloses the determining of the TP values is based on a link budget calculation for each of the one or more frequency bins (Fig.1 [0018], the determining of the Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values is based on a link budget calculation for each of the one or more frequency bandwidths). Additionally, Liberg discloses the determining of the TP values is based on a link budget calculation for each of the one or more frequency bins (Fig.4-5 [0099], the determining of the transmission power/ TP values is based on the uplink link budget calculation for each of the one or more frequency bands/subcarriers).
	Even though Ames, Anderson and Liberg discloses wherein the determining of the TP values is based on a link budget calculation for each of the one or more frequency bins, in the same field of endeavor, Parr teaches wherein the determining of the TP values is based on a link budget calculation for each of the one or more frequency bins (Fig.17-19 [0122], the determining of the power control TP values is based on a link budget calculation (Link_constant_dBm) for each of the one or more frequency bands offset).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use a parameterized constant providing an offset associated with the link budget (Link_constant_dBm) which can be used in the power control calculation as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051] and Fig.17-19 [0122])

Regarding claim 3, Ames, Anderson and Liberg disclosed all the elements of claim 1 as stated above wherein Anderson further discloses adapt comprising adapting, based on a clustering of terminals in the sub-beams, a count of the sub-beams and the sub-beams within the beam coverage area (Fig.1 [0054], adapting/adjusting a count of the sub-beams and the sub-beams within the beam coverage area and Fig.1 [0047], clustering of terminals in the sub-beams within the beam coverage or service areas for multiple satellites); and calculating the TP values for the adapted sub-beams (Fig.6 [0087]-[0088], calculating the transmit power levels values for the adjusted sub-beams).
Additionally, Liberg discloses adapt comprising adapting, based on a clustering of terminals in the sub-beams, a count of the sub-beams and the sub-beams within the beam coverage area (Fig.1 [0083]-[0085], adapting/adjusting a count of the sub-beams and the sub-beams within the beam coverage area); and calculating the TP values for the adapted sub-beams (Fig.6 [0105], calculating the transmit power levels values for the adjusted sub-beams).
	Even though Ames, Anderson and Liberg discloses wherein adapt comprising adapting, based on a clustering of terminals in the sub-beams, a count of the sub-beams and the sub-beams within the beam coverage area; and calculating the TP values for the adapted sub-beams, in the same field of endeavor, Parr teaches wherein adapt comprising adapting, based on a clustering of terminals in the sub-beams, a count of the sub-beams and the sub-beams within the beam coverage area (Fig.19 [0084], adapting/adjusting a count of the sub-beams and the sub-beams within the beam coverage area based on terminals in the sub-beams and Fig.5&18 [0148], adjusting the power change for each transmission); and calculating the TP values for the adapted sub-beams (Fig.17-19 [0122], calculating the transmit power levels values for the adjusted sub-beams and Fig.7 [0153], the power values for the frequency offsets).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use Return link power control which can utilize the beam gain information for power control calculations. In generating the terminal transmit power levels, a variety of different information is combined. A parameterized constant providing an offset associated with the link budget ( Link_constant_dBm ) which can be used in the power control calculation as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051], Fig.19 [0084], Fig.17-19 [0122], Fig.5&18 [0148] and Fig.7 [0153])

Regarding claim 4, Ames, Anderson and Liberg disclosed all the elements of claim 1 as stated above wherein Anderson further discloses comprising adapting, based on a clustering of bursts in the one or more frequency bins, a count of the one or more frequency bins and a spectrum of each of the one or more frequency bins (Fig.1 [0054], adapting/adjusting a count of the sub-beams and the sub-beams within the beam coverage area and Fig.1 [0097], clustering of bursts traffic in the sectors/sub-beams within the beam coverage region); and calculating the TP values for the adapted one or more frequency bins of the sub-beam (Fig.6 [0087]-[0088], calculating the transmit power levels values for the adjusted sub-beams). Additionally, Liberg discloses 
adapting, based on a clustering of bursts in the one or more frequency bins, a count of the one or more frequency bins and a spectrum of each of the one or more frequency bins (Fig.1 [0083]-[0085], adapting/adjusting a plurality of the sub-beams and the sub-beams within the beam coverage area); and calculating the TP values for the adapted one or more frequency bins of the sub-beam (Fig.6 [0105], calculating the transmit power levels values for the adjusted sub-beams).
	Even though Ames, Anderson and Liberg discloses wherein adapting, based on a clustering of bursts in the one or more frequency bins, a count of the one or more frequency bins and a spectrum of each of the one or more frequency bins (Fig.19 [0084], adapting/adjusting a count of the frequency offset and spectrum of the frequency bands within the beam coverage area based on bursts in the frequency offset and Fig.5&18 [0148], adjusting the power bursts for each transmission); and calculating the TP values for the adapted one or more frequency bins of the sub-beam, in the same field of endeavor, Parr teaches wherein comprising adapting, based on a clustering of bursts in the one or more frequency bins, a count of the one or more frequency bins and a spectrum of each of the one or more frequency bins (Fig.19 [0084], adapting/adjusting a count of the frequency offset and spectrum of the frequency bands within the beam coverage area based on bursts in the frequency offset and Fig.5&18 [0148], adjusting the power bursts for each transmission); and calculating the TP values for the adapted (Fig.17-19 [0122], calculating the transmit power levels values for the adjusted sub-beams and Fig.7 [0153], the power values for the frequency offsets).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use Return link power control which can utilize the beam gain information for power control calculations. In generating the terminal transmit power levels, a variety of different information is combined. A parameterized constant providing an offset associated with the link budget (Link_constant_dBm) which can be used in the power control calculation as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051], Fig.19 [0084], Fig.17-19 [0122], Fig.5&18 [0148] and Fig.7 [0153])

Regarding claim 6, Ames, Anderson and Liberg disclosed all the elements of claim 1 as stated above wherein Anderson further discloses comprising adjusting, at each of the terminals, the TP values for a respective frequency bin to account for a difference in a terminal amplifier power at a transmit frequency as compared to a center frequency of the respective frequency bin (Fig.7 [0127], each of the terminals is adjusting the TP values for a respective frequency bands to account for a difference in a low noise amplifier (LNA) of terminal amplifier power control at a transmit frequency as compared to a center frequency of the respective frequency band).
	Even though Ames, Anderson and Liberg discloses wherein adjusting, at each of the terminals, the TP values for a respective frequency bin to account for a difference in a terminal amplifier power at a transmit frequency as compared to a center frequency of the respective frequency bin, in the same field of endeavor, Parr teaches wherein comprising adjusting, at each of the terminals, the TP values for a respective frequency bin to account for a difference in a terminal amplifier power at a transmit frequency as compared to a center frequency of the respective frequency bin (Fig.19 [0096], each of the terminals is adjusting the TP values for a respective frequency band to account for a difference in a terminal amplifier power control at a transmit frequency as compared to a center frequency of the respective frequency band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use the Signal-to-Noise Ratio measured at the terminal receiver may be lower than it would have been in a dedicated channel, i.e., where the communications channel is not shared. This difference could impact the power control, where open-loop actions depend on the received signal metrics as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051] and Fig.19 [0096])

Regarding claim 7, Ames, Anderson and Liberg disclosed all the elements of claim 1 as stated above wherein Anderson further discloses comprising adjusting, at a respective terminal, the TP values based on a difference between an average forward SNR at the gateway and a forward SNR of the respective terminal (Fig.9 [0118]-[0119], each of the terminals is adjusting the TP values based on a difference between an average forward SNR at the gateway and a forward SNR of the respective terminal).
	Even though Ames, Anderson and Liberg discloses wherein adjusting, at a respective terminal, the TP values based on a difference between an average forward SNR at the gateway and a forward SNR of the respective terminal, in the same field of endeavor, Parr teaches wherein comprising adjusting, at a respective terminal, the TP values based on a difference between an average forward SNR at the gateway and a forward SNR of the respective terminal (Fig.19 [0119], each of the terminals is adjusting the TP values based on a difference in dB units between an average forward SNR at the gateway and a forward SNR of the respective terminal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use the know EIRP differences between beams, the terminal can determine power adjusted correlation values. The terminal can select the three highest level power adjusted correlation estimates (from among up to 7 beams) that correspond to three beams that share a vertex as taught by Parr to have 

Regarding claim 9, Ames, Anderson and Liberg disclosed all the elements of claim 1 as stated above wherein Anderson further discloses comprising dynamically calculating the TP values of the sub-beam (Fig.1-2 [0026]-[0027], calculating the Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values (i.e., TP values) of the sub-beam in the plurality of beams and Fig.4-5 [0080], dynamically calculating the Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values). Additionally, Liberg discloses dynamically calculating the TP values of the sub-beam (Fig.11 [0136], dynamically calculating the transmission power TP value). 
	Even though Ames, Anderson and Liberg discloses wherein comprising dynamically calculating the TP values of the sub-beam, in the same field of endeavor, Parr teaches wherein comprising dynamically calculating the TP values of the sub-beam (Fig.17-19 [0122], calculating the power levels TP values of the sub-beam in the beam gain information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use Return link power control which can utilize 

Regarding claim 10, Ames, Anderson, Liberg and Parr disclosed all the elements of claim 9 as stated above wherein Parr further discloses comprising measuring a received Signal to Noise Ratio (SNR) of the burst, wherein the calculating alters the TP values of the sub-beam such that the received SNR approaches a desired SNR (Fig.17-19 [0141], measuring a received Signal to Noise Ratio (SNR) of the burst, wherein the calculating alters the TP values of the sub-beam such that the received SNR approaches a desired SNR and Fig.9 [0158], the received SNR approaches a desired error rate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use an acknowledgement 902, 904 and power setting 906 correlation vectors without noise or other impairments. To achieve a desired error rate in the acknowledgements, the distance in correlated vector as taught by Parr 

Regarding claim 11, Ames, Anderson, Liberg and Parr disclosed all the elements of claim 9 as stated above wherein Parr further discloses the burst comprises a value for the terminal transmit power for a respective frequency bin from one of the terminals upon a change in the value, and the calculating alters the TP values of the sub-beam based on the value (Fig.1-2 [0046], the burst comprises a value for the terminal transmit power for a respective frequency band from one of the terminals upon a change in the value, and Fig.14 [0079], the calculating alters the burst transmit power TP values of the sub-beam based on the value).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to calculate the initial burst transmit power and wait for the assigned time 1414 and then transmit the burst 1416 at the scheduled time using the calculated initial burst transmit power as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051], Fig.1-2 [0046] and Fig.14 [0079])

Regarding claim 12, Ames, Anderson, Liberg and Parr disclosed all the elements of claim 9 as stated above wherein Parr further discloses the calculating of the TP values comprises one or more of normalizing, averaging or calculating an exponential moving average based on the value for one of the one or more frequency bins (Fig.9 [0158], the calculating of the TP values comprises one or more of normalizing, averaging or calculating an exponential moving average based on the value for one of the one or more frequency bands).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use an acknowledgement 902, 904 and power setting 906 correlation vectors without noise or other impairments. To achieve a desired error rate in the acknowledgements, the distance in correlated vector as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051], Fig.17-19 [0141] and Fig.9 [0158])

Regarding claim 14, Ames, Anderson and Liberg disclosed all the elements of claim 13 as stated above wherein Anderson further discloses the power control calculator module is configured to adapt, based on a clustering of terminals in the sub-beams, a count of the sub-beams and the sub-beams within the beam coverage area (Fig.1 [0054], adapting/adjusting a count of the sub-beams and the sub-beams within the beam coverage area and Fig.1 [0047], clustering of terminals in the sub-beams within the beam coverage or service areas for multiple satellites), and is configured to calculate the TP values for the adapted sub-beams (Fig.6 [0087]-[0088], calculating the transmit power levels values for the adjusted sub-beams). Additionally, Liberg discloses the power control calculator module is configured to adapt, based on a clustering of terminals in the sub-beams, a count of the sub-beams and the sub-beams within the beam coverage area (Fig.1 [0083]-[0085], adapting/ adjusting a count of the sub-beams and the sub-beams within the beam coverage area), and is configured to calculate the TP values for the adapted sub-beams (Fig.6 [0105], calculating the transmit power levels values for the adjusted sub-beams).
	Even though Ames, Anderson and Liberg discloses wherein the power control calculator module is configured to adapt, based on a clustering of terminals in the sub-beams, a count of the sub-beams and the sub-beams within the beam coverage area, and is configured to calculate the TP values for the adapted sub-beams, in the same field of endeavor, Parr teaches wherein the power control calculator module is configured to adapt, based on a clustering of terminals in the sub-beams, a count of the sub-beams and the sub-beams within the beam coverage area (Fig.19 [0084], the power control calculator module of satellite gateway is adapting/adjusting a count of the sub-beams and the sub-beams within the beam coverage area based on terminals in the sub-beams and Fig.5&18 [0148], adjusting the power change for each transmission), and is configured to calculate the TP values for the adapted sub-beams (Fig.17-19 [0122], calculating the transmit power levels values for the adjusted sub-beams and Fig.7 [0153], the power values for the frequency offsets).


Regarding claim 15, Ames, Anderson and Liberg disclosed all the elements of claim 13 as stated above wherein Anderson further discloses the power control calculator module is configured to adapt, based on a clustering of bursts in the one or more frequency bins, a count of the one or more frequency bins and a spectrum of each of the one or more frequency bins (Fig.1 [0054], adapting/adjusting a count of the sub-beams and the sub-beams within the beam coverage area and Fig.1 [0097], clustering of bursts traffic in the sectors/sub-beams within the beam coverage region), and is configured to calculate the TP values for the adapted one or more frequency bins of the sub-beam (Fig.6 [0087]-[0088], calculating the transmit power levels values for the adjusted sub-beams). Additionally, Liberg discloses the power control calculator module (Fig.1 [0083]-[0085], adapting/adjusting a plurality of the sub-beams and the sub-beams within the beam coverage area), and is configured to calculate the TP values for the adapted one or more frequency bins of the sub-beam (Fig.6 [0105], calculating the transmit power levels values for the adjusted sub-beams).
	Even though Ames, Anderson and Liberg discloses wherein the power control calculator module is configured to adapt, based on a clustering of bursts in the one or more frequency bins, a count of the one or more frequency bins and a spectrum of each of the one or more frequency bins, and is configured to calculate the TP values for the adapted one or more frequency bins of the sub-beam, in the same field of endeavor, Parr teaches wherein the power control calculator module is configured to adapt, based on a clustering of bursts in the one or more frequency bins, a count of the one or more frequency bins and a spectrum of each of the one or more frequency bins (Fig.19 [0084], the power control calculator module of satellite gateway is adapting/ adjusting a count of the frequency offset and spectrum of the frequency bands within the beam coverage area based on bursts in the frequency offset and Fig.5&18 [0148], adjusting the power bursts for each transmission), and is configured to calculate the TP values for the adapted one or more frequency bins of the sub-beam (Fig.17-19 [0122], the power control calculator module of satellite gateway is calculating the transmit power levels values for the adjusted sub-beams and Fig.7 [0153], the power values for the frequency offsets).


Regarding claim 17, Ames, Anderson and Liberg disclosed all the elements of claim 13 as stated above. 
	However, Ames, Anderson and Liberg discloses wherein comprising a Signal to Noise Ratio (SNR) measurement module to measure a received SNR of the burst, wherein the power control calculator module is configured to alter the TP values of the sub-beam such that the received SNR approaches a desired SNR. In the same field of endeavor, Parr teaches wherein comprising a Signal to Noise Ratio (SNR) measurement module to measure a received SNR of the burst, wherein the power control calculator module is configured to alter the TP values of the sub-beam such that the received SNR approaches a desired SNR (Fig.17-19 [0141], measuring a received Signal to Noise Ratio (SNR) of the burst, wherein the calculating alters the TP values of the sub-beam such that the received SNR approaches a desired SNR and Fig.9 [0158], the received SNR approaches a desired error rate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use an acknowledgement 902, 904 and power setting 906 correlation vectors without noise or other impairments. To achieve a desired error rate in the acknowledgements, the distance in correlated vector as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051], Fig.17-19 [0141] and Fig.9 [0158])

Regarding claim 18, Ames, Anderson and Parr disclosed all the elements of claim 13 as stated above. 
	However, Ames, Anderson and Liberg discloses wherein comprising a Signal to Noise Ratio (SNR) measurement module to measure a received SNR of the burst, wherein the power control calculator module is configured to alter the TP values of the sub-beam based on the terminal transmit power. In the same field of endeavor, Parr teaches wherein comprising a Signal to Noise Ratio (SNR) measurement module to measure a received SNR of the burst, wherein the power control calculator module is configured to alter the TP values of the sub-beam based on the terminal transmit power (Fig.17-19 [0141], measuring a received Signal to Noise Ratio (SNR) of the burst, wherein the power control calculator module alters the TP values of the sub-beam based on the terminal transmit power SNR and Fig.9 [0158], the received SNR transmit power level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use an acknowledgement 902, 904 and power setting 906 correlation vectors without noise or other impairments. To achieve a desired error rate in the acknowledgements, the distance in correlated vector as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051], Fig.17-19 [0141] and Fig.9 [0158])

Regarding claim 20, Ames, Anderson and Liberg disclosed all the elements of claim 19 as stated above wherein Anderson further discloses the information comprises a Transmit Power Table (TPT) comprising the TP values (Fig.1 [0019]-[0020], Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values comprising an identified Quality of Service Metric (QSM)/confidence metric and Fig.1 [0054], adapting/adjusting the transmission power of the sub-beams and the sub-beams within the beam coverage area to maintain forward link bit error rates (BER) and/or packet error rates (PER), the uplink power control module is configured to adjust (Fig.7 [0127], each of the terminals is adjusting the TP values for a respective frequency bands to account for a difference in a low noise amplifier (LNA) of terminal amplifier power control at a transmit frequency as compared to a center frequency of the respective frequency band), the uplink power control module is configured to adjust the recommended TP value based on a difference between the average forward SNR at the gateway and a forward SNR of the terminal (Fig.9 [0118]-[0119], each of the terminals is adjusting the TP values based on a difference between an average forward SNR at the gateway and a forward SNR of the respective terminal), and the uplink power control module is configured to adjust the recommended TP value based on the confidence metric associated with the sub beam and the transmit frequency (Fig.1 [0019]-[0020], Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values comprising an identified Quality of Service Metric (QSM)/confidence metric and Fig.1 [0054], adapting/adjusting the transmission power of the sub-beams and the sub-beams within the beam coverage area to maintain forward link bit error rates (BER) and/or packet error rates (PER) based on an identified Quality of Service Metric (QSM)/confidence metric associated with the sub-beams and the transmit frequency).
	Even though Ames, Anderson and Liberg discloses wherein the information comprises a Transmit Power Table (TPT) comprising the TP values, the uplink power control module is configured to lookup a recommended TP value for use as the terminal transmit power from the TPT table based on the sub-beam associated with the terminal 
the uplink power control module is configured to adjust the recommended TP value based on a difference between the average forward SNR at the gateway and a forward SNR of the terminal, and the uplink power control module is configured to adjust the recommended TP value based on the confidence metric associated with the sub beam and the transmit frequency, in the same field of endeavor, Parr teaches wherein 
the information comprises a Transmit Power Table (TPT) comprising the TP values (Fig.11 [0168]-[0169], the information comprises a Transmit Power Table (TPT) comprising the TP values), the uplink power control module is configured to lookup a recommended TP value for use as the terminal transmit power from the TPT table based on the sub-beam associated with the terminal and a transmit frequency (Fig.17-19 [0122], calculating the transmit power levels values for the adjusted sub-beams and Fig.7 [0153], the power values for the frequency offsets),
the uplink power control module is configured to adjust the recommended TP value to account for a difference in a terminal amplifier power at the transmit frequency as compared to a center frequency of the respective frequency bin (Fig.19 [0096], each of the terminals is adjusting the TP values for a respective frequency band to account for a difference in a terminal amplifier power control at a transmit frequency as compared to a center frequency of the respective frequency band),
the uplink power control module is configured to adjust the recommended TP value based on a difference between the average forward SNR at the gateway and a forward (Fig.19 [0119], each of the terminals is adjusting the TP values based on a difference in dB units between an average forward SNR at the gateway and a forward SNR of the respective terminal), and
the uplink power control module is configured to adjust the recommended TP value based on the confidence metric associated with the sub beam and the transmit frequency (Fig.19 [0096], each of the terminals is adjusting the TP values according to the received signal metric for each of the one or more frequency band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Parr in order to improve the system efficiency.		                                                                                                                        	It would have been beneficial to use the Signal-to-Noise Ratio measured at the terminal receiver may be lower than it would have been in a dedicated channel, i.e., where the communications channel is not shared. This difference could impact the power control, where open-loop actions depend on the received signal metrics as taught by Parr to have incorporated in the system of Ames, Anderson and Liberg to improve the performance of the system such as increasing capacity, reducing error rates and enhancing the data rates. (Parr, Fig.3 [0051], Fig.19 [0096] and Fig.19 [0119])



Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. [hereinafter as Ames], US 2005/0118947 A1 in view of Anderson [hereinafter as .
Regarding claim 5, Ames, Anderson and Liberg disclosed all the elements of claim 1 as stated above wherein Ames further discloses the sending comprises sending one or more of a frequency range of each of the one or more frequency bins, a sub-beam identifier, and an average forward SNR value for the sub-beam (Fig.5 [0042], sending one or more of a frequency range (e.g., from around 30 to 120 total beams) of each of the one or more frequency bands, and Fig.5 [0045], an average forward SNR value for the sub-beam of the assigned spectrum).
	Even though Ames, Anderson and Liberg discloses wherein the sending comprises sending one or more of a frequency range of each of the one or more frequency bins, a sub-beam identifier, and an average forward SNR value for the sub-beam but Ames, Anderson and Liberg does not expressly disclose a sub-beam identifier, in the same field of endeavor, Leopold teaches wherein a sub-beam identifier (Fig.7-9 Col 5 lines 33-38, sending a subject-beam identifier (SBI) 254 for each beam 32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Parr to incorporate the teaching of Leopold in order to provide dynamic beam fill-in.		                                 	                                                                           	It would have been beneficial to use a subtask 906 which includes and/or updates a subject-beam identifier (SBI) 254 for each beam 32 (i.e., antenna 30) of the 35specific satellite 24 for each period 56 as taught by Leopold to have incorporated in 

Regarding claim 16, Ames, Anderson and Liberg disclosed all the elements of claim 13 as stated above wherein Ames further discloses the power control broadcast module sends one or more of a frequency range of each of the one or more frequency bins, a sub-beam identifier, and an average forward SNR value for the sub-beam (Fig.5 [0042], sending one or more of a frequency range (e.g., from around 30 to 120 total beams) of each of the one or more frequency bands, and Fig.5 [0045], an average forward SNR value for the sub-beam of the assigned spectrum).
	Even though Ames, Anderson and Liberg discloses wherein the power control broadcast module sends one or more of a frequency range of each of the one or more frequency bins, a sub-beam identifier, and an average forward SNR value for the sub-beam but Ames, Anderson and Liberg does not expressly disclose a sub-beam identifier, in the same field of endeavor, Leopold teaches wherein a sub-beam identifier (Fig.7-9 Col 5 lines 33-38, sending a subject-beam identifier (SBI) 254 for each beam 32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Leopold in order to provide dynamic beam fill-in.		                                 	                                                                           	It would have been beneficial to use a subtask 906 which includes and/or 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. [hereinafter as Ames], US 2005/0118947 A1 in view of Anderson [hereinafter as Anderson], US 2008/0242339 A1 in view of Liberg et al. [hereinafter as Liberg], US 2020/0359419 A1 further in view of Ying et al. [hereinafter as Ying], US 2017/0261615 A1.
Regarding claim 8, Ames, Anderson and Liberg disclosed all the elements of claim 1 as stated above wherein Anderson further discloses comprising adjusting, at each of the terminals, the TP values according to a confidence metric for each of the one or more frequency bins (Fig.1 [0019]-[0020], Ptransmit the sum or any function of Pbaseline, Pmargin, Pcorrection, and Pfade summation/Transmit Power (TP) values comprising an identified Quality of Service Metric (QSM)/confidence metric and Fig.1 [0054], adapting/adjusting the transmission power of the sub-beams and the sub-beams within the beam coverage area to maintain forward link bit error rates (BER) and/or packet error rates (PER). Additionally, Liberg discloses wherein comprising adjusting, at each of the terminals, the TP values according to a confidence metric for each of the one or more frequency bins (Fig.1-3 [0081]-[0083], at each of the terminals, adjusting the transmit power (TP) values PNPRACH for UEs 102 operating according to CE level 2, comprising a shift or adjusting factor/confidence metric for each of the one or more frequency bins).
	Even though Ames, Anderson and Liberg discloses wherein comprising adjusting, at each of the terminals, the TP values according to a confidence metric for each of the one or more frequency bins, in the same field of endeavor, Ying teaches wherein comprising adjusting, at each of the terminals, the TP values according to a confidence metric for each of the one or more frequency bins (Fig.7 step 709 [0143]-[0147], at each of the terminals, adjusting the TP values according to the received signal metric for each of the one or more frequency bins).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ames, Anderson and Liberg to incorporate the teaching of Ying in order to improve the efficiency of classifying the GNSS jamming signal. 	                                                                                                                          	It would have been beneficial to compute a confidence metric (step 709) from the reference, threshold, and evaluation values, and passed to the detection fusion module. It is desired that the confidence metric, CiSA, for the absolute spectrum-based test be a scalar value, as the other confidence metrics are. In order to do this, the confidence for each point is taken in a similar way to the power-based detection algorithms, and only the maximum value is kept, where the 'max' function is taken over the frequency bins, fk as taught by Ying to have incorporated in the system of Ames to improve the performance of the horizontal adjustment test and shifted sum test. (Ying, Fig.7 step 709 [0143]-[0147], Fig.8a-b [0149]-[0150] and Fig.11 [0209])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Apostolides et al. (Patent No.: US 6829226 B2) teaches Power Control for a Mobile Terminal in a Satellite Communication System.

Miller (Patent No.: US 8483609 B2) teaches Interference Resistant Satellite Link Power Control Using Uplink Noise Measurements.

Liu et al. (Pub. No.: US 2018/0288772 A1) teaches Resource and Power Allocation Indication in Beam-Based Access System.

Richardson et al. (Pub. No.: US 2016/0315693 A1) teaches Internet Access via Satellite.

Gaudenzi et al. (Pub. No.: US 2015/0351043 A1) teaches Transmit Power Control in a Spread-Spectrum Un-slotted Random Access Communication System.

Vasavada et al. (Pub. No.: US 2016/0302207 A1) teaches Interference Compensation in Uplink Power Control.

Dai et al. (Pub. No.: US 2003/0040274 A1) teaches Uplink Power Control System for Satellite Communication System Employing on-Board Satellite Processing and Fade Estimation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/V.L/Examiner, Art Unit 2414  

                                                                                                                                                                                                      /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414